NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS AND 2015 MANAGEMENT PROXY CIRCULAR Letter to the shareholders from the chairman of the board and the president and chief executive officer Dear fellow Shareholders, It is our pleasure to invite you to attend CAE’s 2015 Annual and Special Shareholder meeting (the “Meeting”). As in prior years, we will meet to consider important matters affecting our Company. Whether or not you plan to attend the Meeting, we encourage you to review the enclosed information, consider the resolutions put forth by the Board and vote your Shares. As a Shareholder, you have the right to vote your Shares on all items that come before the Meeting including the election of Directors, the appointment of the auditors and the advisory vote on executive compensation.
